Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase “thermally couple” or thermally coupled” of claims 13, 17, 19, and 20 is understood as any means of thermally coupling direct or indirectly through any means including by “air,” whereas “thermally conductively coupled” of claim 1 is understood as requiring conduction through a material or materials which prohibits thermally coupling by air.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,877,380, Sosnowski (US 6,136,131) and Pykäri (US 9,224,672).
App. No. 16/987,281
U.S. Patent No. 9,877,380
1. An arrangement for electromagnetic shielding of an electronic component arranged on a substrate, comprising:

an electrically conductive frame which is attached to the substrate in such a way that the frame frames the electronic component,

the frame having a top side configured as a flange extending from side faces of the frame inwards,

wherein an inner border of the top side of the frame defines a frame opening in a region of a top side of the electronic component, and

wherein the frame projects beyond the electronic component, thereby forming a height offset between the top side of the electronic component and the top side of the frame; and

an electrically conductive covering which is thermally conductively coupled at least to a portion of the top side of the electronic component, and which is electrically conductively coupled at least to a portion of the frame,

the covering including apertures defined therein, the apertures configured to facilitate a release of gases during attachment of the covering,

wherein a relationship between a distance between centres of adjacent 







2. The arrangement according to claim 1, wherein the covering is flexibly formed.
 
3. The arrangement according to claim 1, wherein the covering has a thickness of at most 250 µm. 

4. The arrangement according to claim 1, wherein the covering comprises a metal foil. 

5. The arrangement according to claim 1, wherein the covering is configured to bridge the height offset between the top side of the electronic component and the top side of the frame. 

6. The arrangement according to claim 5, wherein the covering bridges a height offset  is up to 500 µm. 













8. The arrangement according to claim 1, wherein the covering covers substantially an entirety of the top side of the electronic component. 

9. The arrangement according to claim 8, wherein the covering is attached substantially an entirety of the top side of the electronic component. 





































10. The arrangement according to claim 1, further comprising a lid arranged on the frame. 




11. The arrangement according to claim 10, wherein the lid has a lid opening at least in the region of the electronic component. 

12. The arrangement according to claim 10, wherein the lid has side faces which lie against the side faces of the frame. 











13. The arrangement according to claim 1, further comprising a heat sink which is arranged above the electronic component and is in thermal contact with the electronic component.
 



an electrically conductive frame which is attached to the substrate in such a way that the frame frames the component,


the frame having a top side lying in a first plane; and













an electrically conductive covering which is attached at least to a portion of a top side of the component, and which is electrically conductively attached at least to a portion of the frame,


   9. The arrangement according to claim 1, wherein the covering has at least one aperture. 








the top side of the component lying in a second plane with a height offset to the first plane, so that the second plane is further away from the substrate than the first plane. 

2. The arrangement according to claim 1, wherein the covering is flexibly formed. 

    3. The arrangement according to claim 1, wherein the covering has a thickness of at most 250 µm. 

    4. The arrangement according to claim 1, wherein the covering is or comprises a metal foil. 

    5. The arrangement according to claim 1, wherein the covering is configured to bridge the height offset between the top side of the component and the top side of the frame. 

  6. The arrangement according to claim 5, wherein the covering bridges the height offset up to 500 µm. 

   7. The arrangement according to claim 1, wherein the covering is attached without a gap to the top side of the component. 

    8. The arrangement according to claim 1, further comprising: an adhesive between the covering and the top side of the component and/or the frame to attach the covering to the top side of the component and/or to the frame. 

    10. The arrangement according to claim 1, wherein the covering covers substantially the entire top side of the component. 

    11. The arrangement according to claim 10, wherein the covering is attached substantially to the entire top side of the component. 

    12. The arrangement according to claim 10, further comprising: a thermally conductive adhesive or a thermally and electrically conductive adhesive between the covering and the top side of the component to attach the covering to the top side of the component. 

    13. The arrangement according to claim 1, wherein the covering does not cover a portion of the top side of the component, the portion being spaced from a border of the top side of the component. 

    14. The arrangement according to claim 13, wherein the top side of the component, at least in the portion to which the covering is not attached, is electrically conductively formed and is in electrical contact with the covering. 

    15. The arrangement according to claim 13, further comprising: an electrically conductive adhesive or an electrically and thermally conductive adhesive between the covering and the top side of the component to attach the covering to the top side of the component. 

    16. The arrangement according to claim 1, wherein the top side of the frame is configured as a flange extending from side faces of the frame in the first plane. 

    17. The arrangement according to claim 1, further comprising a lid arranged on the frame, wherein border portions of 

    18. The arrangement according to claim 17, wherein the lid has an opening at least in the region of the component. 


    19. The arrangement according to claim 17, wherein the lid has side faces which lie against side faces of the frame, the side faces of the frame extending substantially perpendicular to the first plane. 

    20. The arrangement according to claim 17, wherein the lid is configured to clamp the covering to the at least one portion of the frame to electrically conductively attach the covering to the frame. 

    21. The arrangement according to claim 1, further comprising a heat sink which is arranged above the component and is in thermal contact with the component.


Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant application requires “a height offset between the top side of the electronic component and the top side of the frame” and U.S. Patent No. 9,877,380 “a height offset to the first plane, so that the second plane is further away from the substrate than the first plane,” which is broader allowing for second plane to just different from first plane.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the requirement of the second plane is further away from the substrate than the first plane if the mismatch of the planes can either further or closer to the substrate while still maintaining EMI shielding of the In re Karlson, 136 USPQ 184.  The instant application requires a flange extending from side faces of the frame inwards, and an inner border of the top side of the frame defines a frame opening in a region of a top side of the electronic component, and the covering having apertures.  Pykäri teaches a flange (fig. 1A, 18,19) extending from side faces (15,16) of the frame (col. 3, l. 3, frame including 15,16) inwards, and an inner border (sides of 18 & 19 facing each other) of the top side of the frame defines a frame opening (fig. 1B, between 18 & 19) in a region see fig. 1A, surrounding top of 17) of a top side (fig. 1A, top of 17) of the electronic component (17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 9,877,380 with the frame of Pykäri for purpose of providing an opening to thermally couple a heat sink to the component for grater heat dissipation and increased reliability when operating the component.  Sosnowski teaches the covering (fig. 2, 30) having apertures (24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 9,877,380 with the cover openings of Sosnowski’s fig. 2 for the purpose of providing “perforations for ventilation” (col. 4, ll. 14-15) for increased cooling of the electronic component.   The instant application requires a relationship between a distance between centres of adjacent apertures and a diameter of the apertures is in a range of 1.5 to 5.0, whereas U.S. Patent No. 9,877,380 does not require this limitation.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the In re Aller, 105 USPQ 233.
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-26 of U.S. Patent No. 9,877,380, Pykäri (US 9,224,672) and Liberty (US 5,213,868).
App. No. 16/987,281
U.S. Patent No. 9,877,380
14. A method for electromagnetic shielding of an electronic component arranged on a substrate, comprising the steps:

attaching an electrically conductive frame to the substrate in such a way that the frame frames the electronic component,


the frame having a top side configured as a flange extending from side faces of the frame inwards,

wherein an inner border of the top side of the frame defines a frame opening in a region of a top side of the electronic component, and

wherein the frame projects beyond the electronic component, thereby forming a height offset between the top side of the electronic component and the top side of the frame; 



the covering including apertures defined therein, the apertures configured to facilitate a release of gases during attachment of the covering,

wherein a relationship between a distance between centres of adjacent apertures and a diameter of the apertures is in a range of 1.5 to 5.0; and







coupling the electrically conductive covering at least to a portion of the frame in such a way that the covering is in electrical contact with the portion of the frame. 

15. The method according to claim 14, wherein the attaching of the frame to the substrate comprises carrying out a reflow process. 


16. The method according to claim 14, further comprising the step of attaching a lid to the frame. 

17. The method according to claim 14, further comprising the step of attaching a heat sink above the electronic component to thermally couple the heat sink with the electronic component. 



attaching an electrically conductive frame and the component to the substrate in such a way that the frame frames the component,

the frame having a top side lying in a first plane;

























the top side of the component lying in a second plane with a height offset to the first plane, so that the second plane is further away from the substrate than the first plane; and

attaching the electrically conductive covering at least to a portion of the frame in such a way that the covering is in electrical contact with the portion of the frame. 

    23. The method according to claim 22, wherein the attaching of the component and/or of the frame comprises carrying out a reflow process. 

    24. The method according to claim 22, further comprising the step of attaching a lid to the frame at least partly covered by the covering. 

    25. The method according to claim 22, further comprising the step of attaching a heat sink above the component, wherein the heat sink is brought into thermal contact with the component.
18. A computer program product which is stored on a computer-readable storage medium, operable to cause an equipping 



Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant application requires “a height offset between the top side of the electronic component and the top side of the frame” and U.S. Patent No. 9,877,380 “a height offset to the first plane, so that the second plane is further away from the substrate than the first plane,” which is broader allowing for second plane to just different from first plane.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the requirement of the second plane is further away from the substrate than the first plane if the mismatch of the planes can either further or closer to the substrate while still maintaining EMI shielding of the component, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  The instant application requires a flange extending from side faces of the frame inwards, and an inner border of the top side of the frame defines a frame opening in a region of a top side of the electronic component, and the covering having apertures.  Pykäri teaches a flange (fig. 1A, 18,19) extending from side faces (15,16) of the frame (col. 3, l. 3, frame including 15,16) inwards, and an inner border (sides of 18 & 19 facing each other) of the top side of the frame defines a frame opening (fig. 1B, between 18 & 19) in a region see fig. 1A, surrounding top of 17) of a top side (fig. 1A, top of 17) of the electronic component (17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 9,877,380 with the frame of Pykäri for purpose of providing an opening to thermally couple a heat sink In re Aller, 105 USPQ 233.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,779,393, Pykäri (US 9,224,672) and English (US 7,623,360).


U.S. Patent No. 10,779,393
1. An arrangement for electromagnetic shielding of an electronic component arranged on a substrate, comprising:

an electrically conductive frame which is attached to the substrate in such a way that the frame frames the electronic component,

the frame having a top side configured as a flange extending from side faces of the frame inwards,

wherein an inner border of the top side of the frame defines a frame opening in a region of a top side of the electronic component, and

wherein the frame projects beyond the electronic component, thereby forming a height offset between the top side of the electronic component and the top side of the frame; 

an electrically conductive covering which is thermally conductively coupled at least to a portion of the top side of the electronic component, and which is electrically conductively coupled at least to a portion of the frame,

the covering including apertures defined therein, the apertures configured to facilitate a release of gases during attachment of the covering,

wherein a relationship between a distance between centres of adjacent apertures and a diameter of the apertures is in a range of 1.5 to 5.0.

4. The arrangement according to claim 1, wherein the covering comprises a metal foil. 






10. The arrangement according to claim 1, further comprising a lid arranged on the frame. 


13. The arrangement according to claim 1, further comprising a heat sink which is arranged above the component and is in thermal contact with the component.



11. The arrangement according to claim 10, wherein the lid has an opening at least in the region of the top side of the electronic component. 


2. The arrangement according to claim 1, wherein the covering is flexibly formed.
 
3. The arrangement according to claim 1, wherein the covering has a thickness of at most 250 µm. 


5. The arrangement according to claim 1, wherein the covering is configured to bridge the height offset between the top side of the electronic component and the top side of the frame. 

6. The arrangement according to claim 5, wherein the height offset is up to 500 µm. 













8. The arrangement according to claim 1, wherein the covering covers substantially an entirety of the top side of the electronic component with the exception of the apertures. 

9. The arrangement according to claim 8, wherein the covering is attached substantially an entirety of the top side of the electronic component with the exception of the apertures. 

12. The arrangement according to claim 10, wherein the lid has side faces which lie against side faces of the frame. 


an electrically conductive frame which is attached to the substrate in such a way that the frame frames the electronic component,

the frame having a top side configured as a flange extending from side faces of the frame inwards,

wherein an inner border of the top side of the frame defines a frame opening in a region of a top side of the electronic component;







an electrically conductive covering which is thermally conductively coupled at least to the top side of the electronic component, and which is electrically conductively coupled to a portion of the frame,












wherein the covering comprises a metal foil, and


wherein the covering is sized so that the covering does not cover a region of the top side of the frame that runs along an outer border of the top side of the frame;

a lid arranged on the frame; and




a heat sink arranged above the electronic component and the covering, and is in thermal contact with the electronic component,
the heat sink is in thermal contact with the covering in a region of the lid opening,

wherein the lid has a lid opening at least in the region of the top side of the electronic component, and the covering is in thermal contact with the electronic component through the frame opening. 

    2. The arrangement according to claim 1, wherein the covering is flexibly formed.
 
    3. The arrangement according to claim 1, wherein the covering has a thickness of at most 250 µm. 

   4. The arrangement according to claim 1, wherein the covering is configured to bridge a height offset between the top side of the electronic component and the top side of the frame. 

  5. The arrangement according to claim 4, wherein the covering bridges a height offset between 0 µm and 500 µm. 
  
  6. The arrangement according to claim 1, further comprising: a thermally conductive adhesive or a thermally and electrically conductive adhesive between the covering and the top side of the 
   
7. The arrangement according to claim 1, wherein the covering covers substantially the entire top side of the electronic component. 
   
 
8. The arrangement according to claim 7, wherein the covering is attached substantially to the entire top side of the electronic component. 
  

9. The arrangement according to claim 1, wherein the lid has side faces which lie against the side faces of the frame.  


Although the claims at issue are not identical, they are not patentably distinct from each other because instant application omits the requirement of “the covering is sized so that the covering does not cover a region of the top side of the frame that runs along an outer border of the top side of the frame” of U.S. Patent No. 10,779,393.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the requirement of “the covering does not cover a region of the top side of the frame that runs along an outer border of the top side of the frame” if this limitation is not critical to the invention  , since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  In instant application requires “the frame projects beyond the electronic component, thereby forming a height offset between the top side of the electronic component and the top side of the frame”, a metal foil, a lid and a heat sink.  Pykäri teaches the frame (col. 3, l. 3, frame including In re Aller, 105 USPQ 233.
Claims 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 10,779,393, Pykäri (US 9,224,672) and English (US 7,623,360).
App. No. 16/987,281
U.S. Patent No. 9,877,380
14. A method for electromagnetic shielding of an electronic component arranged on a substrate, comprising the steps:

attaching an electrically conductive frame to the substrate in such a way that the frame frames the electronic component,

the frame having a top side configured as a flange extending from side faces of the frame inwards,

wherein an inner border of the top side of the frame defines a frame opening in a region of a top side of the electronic component, and

wherein the frame projects beyond the electronic component, thereby forming a height offset between the top side of the electronic component and the top side of the frame; and

coupling an electrically conductive covering at least to a portion of a top side of the electronic component.

the covering including apertures defined therein that align with the aperture of the adhesive layer, the apertures of the covering configured to facilitate a release 

wherein a relationship between a distance between centres of adjacent apertures and a diameter of the apertures is in a range of 1.5 to 5.0; and




coupling the electrically conductive covering at least to a portion of the frame in such a way that the covering is in electrical contact with the portion of the frame. 





16. The method according to claim 14, further comprising the step of attaching a lid to the frame. 

17. The method according to claim 14, further comprising the step of attaching a heat sink above the electronic component to thermally couple the heat sink with the electronic component. 













15. The method according to claim 14, wherein the attaching of the frame to the 



attaching an electrically conductive frame to the substrate in such a way that the frame frames the electronic component,

the frame having a top side configured as a flange extending from side faces of the frame inwards,

wherein an inner border of the top side of the frame defines a frame opening in a region of a top side of the electronic component; and







coupling an electrically conductive covering at least to the top side of the electronic component,








wherein the covering comprises a metal foil;

coupling the electrically conductive covering to a portion of the frame in such a way that the covering is electrically coupled with the portion of the frame,

wherein the covering is sized so that the covering does not cover a region of the top side of the frame that runs along an outer border of the top side of the frame;

attaching a lid to the frame; and



attaching a heat sink above the electronic component and the covering,

wherein the heat sink is brought into thermal contact with the electronic component, wherein the lid has a lid opening at least in the region of the electronic component,

the heat sink is brought in thermal contact with the covering in a region of the lid opening, and


the covering is brought in thermal contact with the electronic component through the frame opening. 

    11. The method according to claim 10, wherein the attaching of the frame to the substrate comprises carrying out a reflow process.
18. A computer program product which is stored on a computer-readable storage medium, operable to cause an equipping robot to carry out the method according to claim 14.
    12. A computer program product which is stored on a computer-readable storage medium, operable to cause an equipping robot to carry out the method according to claim 10. 


Although the claims at issue are not identical, they are not patentably distinct from each other because instant application omits the requirement of “the covering is sized so that the covering does not cover a region of the top side of the frame that runs along an outer border of the top side of the frame” of U.S. Patent No. 10,779,393.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the requirement of “the covering does not cover a region of the top side of the frame that runs along an outer border of the top side of the frame” if this limitation is not critical to the invention  , since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  In instant application requires “the frame projects beyond the electronic component, thereby forming a height offset between the top side of the electronic component and the top side of the frame”, a metal foil, a lid and a heat sink.  Pykäri teaches the frame (col. 3, l. 3, frame including 15,16) projects beyond the electronic component, (17) thereby forming a height offset (see fig. 1B, distance between top of 15,16 and 17) between the top side (fig. 1A, top of 17) of the electronic component and the top side (fig. 1A, top of 18,19) of the frame, a metal foil (13), a lid and a heat sink (col. 1, ll. 36-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,779,393 with the frame of Pykäri for purpose of means for a flexible covering that allows for manufacturing tolerances including different heights of In re Aller, 105 USPQ 233.
Claim Objections
Claims 1-6 and 8-23 are objected to because of the following informalities:
a.	Claim 1, line 13, “adjacent apertures” should be “adjacent ones of the apertures” having antecedence in line 11;
b.	Claim 8, line 3; and Claim 9, line 3, “the location” lacks antecedent basis and should be “the location”;
c.	Claim 14, line 13, “adjacent apertures” should be “adjacent ones of the apertures” having antecedence in line 10; and
d.	Claim 21, lines 2-3; and Claim 23, line 4 require “the adhesive layer having apertures.”   The Examiner suggests “the adhesive layer having adhesive apertures” to differentiate from the “apertures” of the covering of claim 1, line 11 and claim 14, line 10, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

b.	Claim 21, line 3 requires “apertures defined in the covering.”  Are these apertures different than the apertures of claim 1, line 10?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sosnowski (US 6,136,131), Pykäri (US 9,224,672) and Lu (US 9,658,656).
Alternate I
With respect to Claim 1, Sosnowski’s figs 1, 2, and 4 teaches an arrangement for electromagnetic shielding of an electronic component (col. 3, l. 3) arranged on a substrate (col. 3, l. 40), comprising: an electrically conductive (col. 3, l. 14) frame (fig. 4, 14,28) which is attached to the substrate in such a way that the frame frames (col. 1, ll. 44-45) the electronic component, the frame having a top side (fig. 4, top of 28) configured as a flange (see fig. 4) extending from side faces (14) of the frame inwards (see fig. 4), wherein an inner border (see fig. 4, inner periphery of 28) of the top side of In re Aller, 105 USPQ 233.

Applicant now requires “a relationship between a distance between centres of adjacent apertures and a diameter of the apertures is in a range of 1.5 to 5.0” in the independent claims.  If this is a critical characteristic of the invention, can Applicant provide test data to support that this relationship of 1.5 to 5 is critical to the invention and that relationships of either below 1.5 or above 5 have decreased performance.
 
With respect to Claims 2, 3, 4, 8, Sosnowski’s fig. 3 further teaches the covering is flexibly (col. 3, l. 31, thickness .005” [125 µm], which is below claim 3’s requirement of at most 250 µm) formed (claim 2), the covering has a thickness of at most 250 µm (col. 3, l. 31, thickness .005” [127 µm]) (claim 3), the covering comprises a metal foil (col. 3, l. 31, thickness .005” [127 µm], claim 3 allows for thickness of at most 250 µm) (claim 4) 
Alternate II
With respect to Claim 1, Sosnowski’s figs. 3-5 teaches an arrangement for electromagnetic shielding of an electronic component (col. 3, l. 3) arranged on a substrate (col. 3, l. 40), comprising: an electrically conductive (col. 3, l. 14) frame (fig. 4, 14,28) which is attached to the substrate in such a way that the frame frames (col. 1, ll. 44-45) the electronic component, the frame having a top side (fig. 4, top of 28) configured as a flange (see fig. 4) extending from side faces (14) of the frame inwards (see fig. 4), wherein an inner border (see fig. 4, inner periphery of 28) of the top side of the frame defines a frame opening (see fig. 4, inside inner periphery of 28) in a region of a top side (col. 1, ll. 44-45, “affixes the metal shield over the selected  electronic component(s)”) of the electronic component, and wherein the frame projects beyond the electronic component, thereby forming a height offset (based on claim 6 requiring a “height offset up to 500 µm, allows for a height offset of 0 µm) between the top side of the electronic component and the top side of the frame; and an electrically conductive (col. 4, l. 43) covering (fig. 3, 30’), and which is electrically conductively coupled (col. 4, l. 49) at least to a portion of the frame.  Sosnowski’s fig. 3 fails to disclose the covering including apertures, an electrically conductive covering which is thermally conductively coupled at least to a portion of the top side of the electronic component, and which is electrically conductively coupled at least to a portion of the frame, and a non-zero height In re Aller, 105 USPQ 233.
With respect to Claims 3, 5, 6, 9, Sosnowski discloses the claimed invention except for the covering has a thickness of at most 250 µm (claim 3), the covering is configured to bridge the height offset between the top side of the electronic component and the top side of the frame (claim 5), the covering is attached substantially an entirety of the top side of the electronic component with the exception of the location of the apertures (claim 9).  Pykäri teaches the covering has a thickness of at most 250 µm (col. 3, ll.. 35-36), the covering is configured to bridge (see fig. 1A,distance between top of 15.16 and top of 17) the height offset between the top side of the electronic component and the top side of the frame (claim 5), the height offset is up to 500 µm (col. 3, l. 140, 0 µm height offset because the heights are substantially equal) (claim 6), the covering is attached substantially an entirety (see fig. 1) of the top side of the electronic component with the exception of the location of the apertures (claim 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Sosnowski with the covering 
Claims 10-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sosnowski (US 6,136,131), Pykäri (US 9,224,672) and English (US 7,623,360).
With respect to Claims 10-12, Sosnowski and Pykäri disclose the claimed invention except for a lid arranged on the frame.  English teaches a lid (104) arranged on the frame (102) (claim 10), the lid has a lid opening (fig. 2, 140) at least in the region (this limitation which does no limit the region to be just vertically above the electronic component) of the top side of the electronic component (claim 11) and the lid has side faces (see fig. 3, sides of 104) which lie against (see fig. 4) the side faces (fig. 1, sides of 102) of the frame (claim 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Sosnowski and Pykäri with the lid of English for the purpose of providing lid having the strength to mount a heat sink thereon.
With respect to Claim 13, Sosnowski and Pykäri disclose the claimed invention except for a heat sink.   English teaches the step of attaching a heat sink (fig. 39, 610) above the electronic component (616) to thermally couple (thru 606,608) the heat sink with the electronic component (claim 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Pykäri with the heat sin of English for the purpose of providing additional surface area for releasing of heat to the surrounding environment.
Claims 14, 18, and 21-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sosnowski (US 6,136,131), Pykäri (US 9,224,672), Liberty (US 5,213,868) and Lu (US 9,658,656).
With respect to Claim 14, Sosnowski’s figs. 3-5 teach a method for electromagnetic shielding of an electronic component (col. 3, l. 3) arranged on a substrate (col. 3, l. 40), comprising the steps: attaching an electrically conductive (col. 3, l. 14) frame (fig. 4, 14,28) to the substrate in such a way that the frame frames (col. 1, ll. 44-45) the electronic component, the frame having a top side (fig. 4, top of 28) configured as a flange (see fig. 4) extending from side faces (14) of the frame inwards, wherein an inner border (see fig. 4, inner periphery of 28) of the top side of the frame defines a frame opening (see fig. 4, inside inner periphery of 28) in a region of a top side (col. 1, ll. 44-45, “affixes the metal shield over the selected  electronic component(s)”) of the electronic component, and wherein the frame projects beyond the electronic component, thereby forming a height offset (based on claim 6 requiring a “height offset up to 500 µm, allows for a height offset of 0 µm) between the top side of the electronic component and the top side of the frame; and coupling (col. 4, l. 49) the electrically conductive (col. 4, l. 43) covering (30’) at least to a portion of the frame in such a way that the covering is in electrical contact (col. 4, l. 43) with the portion of the frame.  Sosnowski’s figs. 3-5 fails to disclose coupling an electrically conductive covering at least to a portion of side of the electronic component, the covering including apertures defined therein that align with the aperture of the adhesive layer, the apertures of the covering configured to facilitate a release of gases during attachment of the covering.  Sosnowski’s fig. 2 teaches the covering (fig. 2, 30) including apertures In re Aller, 105 USPQ 233.
With respect to Claim 18, Sosnowski, Liberty and Lu disclose the claimed invention except for a computer program product.  Pykäri teaches a computer program product (col. 5, 579) which is stored on a computer-readable storage medium (579 and col. 7, l. 59 and col. 12. ll. 36-37) operable to cause an equipping robot (570) to carry out the method (col. 7, ll. 47-51) of coupling (col. 7, ll. 47-49) an electrically conductive covering at least to a portion of a top side of the electronic component; and coupling (col. 7, ll. 47-50) the electrically conductive covering at least to a portion of the frame in such a way that the covering is in electrical contact with the portion of the frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Sosnowski, Liberty and Lu with the computer program product of Pykäri for the purpose of automating the process of applying the covering to the frame.  Sosnowski, Pykäri, Liberty and Lu fail to disclose the computer program product operable to cause an equipping robot to carry out attaching the electrically conductive frame to the substrate.  Admitted prior art that it is well known in the art for a computer program product operable to cause an equipping 
With respect to Claims 21 and 22, Sosnowski discloses the claimed invention including an adhesive layer (34) disposed between the covering and the top side of the electronic component.  Sosnowski and Pykäri fail to disclose the adhesive layer having apertures defined therein that align with apertures defined in the covering.  Liberty teaches the adhesive (col. 7, l. 18) layer (42 or 43) having apertures (col. 7, l. 28) defined therein that align with apertures (col. 7, l. 28) defined in the covering (41) (claim 21) and the adhesive layer is comprised of a thermally conductive adhesive (col. 6, ll. 31-32) (claim 22).  It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Sosnowski, Pykäri and Lu with the adhesive layer of Liberty for the purpose of a thermal interface (covering and adhesive layer) with a means for removing air (col. 7, l. 21) as the thermal interface is applied to the electronic component and the frame for greater contact area of the thermal interface and the electronic component and the frame.  

Claim 15-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sosnowski (US 6,136,131), Pykäri (US 9,224,672), Liberty (US 5,213,868), Lu (US 9,658,656) and English (US 7,623,360).
With respect to Claim 15, Sosnowski, Pykäri, Liberty and Lu disclose the claimed invention except the attaching of the frame comprises carrying out a reflow process. English teaches the attaching (attaching 102 to 120) of the frame (102) comprises carrying out a reflow process (col. 2, ll. 23-24).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Sosnowski, Pykäri, Liberty and Lu with reflow process of English for purpose of using a well-known economical process of electrically and mechanically assembling the frame to the substrate.
With respect to Claim 16, Sosnowski, Pykäri, Liberty and Lu disclose the claimed invention except for a lid arranged on the frame.  English teaches the step of attaching (see figs. 2 and 4) a lid (104) to the frame (claim 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sosnowski, Pykäri, Liberty and Lu with the lid of English for the purpose of providing a lid having the strength to mount a heat sink thereon.
With respect to Claim 17, Sosnowski, Pykäri, Liberty and Lu disclose the claimed invention except for a heat sink.   English teaches a heat sink (fig. 39, 610) which is arranged above (see fig. 39) the electronic component (616) and is thermally coupled (thru 606,608) with the electronic component (claim 13) and the step of attaching a heat sink (fig. 39, 610) above the electronic component (616) to thermally couple (thru 606,608) the heat sink with the electronic component (claim 17).  It would have been 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 7,993,978 at col. 9, ll. 24-25 discloses a relationship between a distance between centres of adjacent apertures and a diameter of the apertures is in a range of 1.5 to 5.0.  US 5,265,670 at col. 6, ll. 10-20 discloses a relationship between a distance between centres of adjacent apertures and a diameter of the apertures is in a range of 1.5 to 5.0.  US 5,199,487 at col. 3, ll. 34-35 discloses a relationship between a distance between centres of adjacent apertures and a diameter of the apertures is in a range of 1.5 to 5.0.  US 9,665,136 is related to US 9,658,656.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  11/8/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835